Citation Nr: 9911072	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
gastroenteritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1995, 
the RO denied the veteran's claims of entitlement to 
compensable evaluations for gastroenteritis, malaria and 
pneumonia.  The RO also denied the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a skin condition.  

In February 1996, the veteran submitted a notice of 
disagreement for the denial of a compensable evaluation for 
gastroenteritis, for the denial of service connection for 
PTSD and for denial by the RO to reopen the claim of 
entitlement to service connection for a skin condition.  A 
statement of the case pertaining to the issues included in 
the notice of disagreement was mailed in May 1996.  The 
veteran perfected his appeals by the submission of VA Form 9 
in July 1996.  

By decision dated in October 1997, the Board declined to 
reopen the claim of entitlement to service connection for a 
skin disorder and also denied entitlement to service 
connection for PTSD.  The issue of entitlement to a 
compensable evaluation for gastroenteritis was remanded to 
the RO by the Board in order to obtain an opinion as to the 
etiology of the veteran's current gastrointestinal 
symptomatology.  

In October 1998 the RO affirmed the denial of entitlement to 
an increased (compensable) evaluation for gastroenteritis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Symptomatology attributable to service-connected 
gastroenteritis was not found at the time of the most recent 
VA examination.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
gastroenteritis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.114, Diagnostic Code 7305 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that in November 
1943, the veteran was diagnosed as having acute influenza 
with gastroenteritis.  In December 1943, a diagnosis of acute 
enterocolitis of an unknown type and cause was made.  

In October 1946, the RO granted service connection for non-
specific gastroenteritis and evaluated the disability as non-
compensably disabling.  

A July 1947 hospitalization record includes a diagnosis of 
acute gastroenteritis.  A July 1947 VA examination included 
the notation that the veteran had gastroenteritis of an 
unknown etiology.  

VA outpatient treatment records have been associated with the 
claims file.  An upper gastrointestinal (GI) examination 
conducted in July 1993 resulted in an impression of normal 
upper GI tract.  In August 1993, the veteran complained, in 
pertinent part, of abdominal pain.  The diagnosis was 
gastroesophageal reflux disease.  In March 1995, the veteran 
sought treatment for increased epigastric pain.  The 
diagnosis was gastroesophageal reflux disease.  In April 
1995, it was noted that the veteran was experiencing, in 
pertinent part, attacks of emesis.  The diagnosis was 
gastroesophageal reflux disease.  An 
esophagogastroduodenoscopy was conducted in May 1995.  

The impression from the examination was hiatal hernia, poor 
esophageal motility and chronic heartburn without macroscopic 
esophagitis, rule out microscopic esophagitis.  In June 1996, 
the veteran reported that he had vomited twice.  The 
assessment was alteration in nutrition.  In September 1996, 
he experienced diarrhea.  He denied abdominal pain.  The 
diagnosis was acute dyspepsia.  In October 1996, he reported 
experiencing occasional vomiting for two months.  Bowel 
movements were normal.  The assessment was hiatal hernia and 
gastroesophageal reflux disease.  Gastroenteritis was not 
included as a diagnosis in any of the outpatient treatment 
records associated with the claims file.  

The report of a VA stomach, duodenum and peritoneal adhesion 
examination has been associated with the claims file.  The 
veteran had a history of heart burn which was documented in 
1995 by upper endoscopy.  Mild gastritis and reflux 
esophagitis were found.  A small hiatal hernia was also 
documented.  The veteran had not lost any weight.  He denied 
constipation, nausea or vomiting.  He complained of water in 
his mouth when he had the heartburn symptoms.  He denied 
hematemesis or melena.  He was not bothered by loose stools 
which occurred two to three times per week.  The stools were 
watery to loose and occurred two to three times during the 
day.  No blood was present in the stools.  Review of the 
systems was otherwise unremarkable.  

Physical examination revealed that the abdomen was soft and 
non-tender without evidence of a palpable mass.  No 
hepatosplenomegaly was found.  The pertinent assessment was 
that the veteran had a questionable history of diarrhea which 
he seemed to trivialize.  The symptoms occurred two to three 
times per week with approximately two to three loose bowel 
movements per day during that time.  It was noted that the 
veteran seemed to have some problem with dairy products.  The 
examiner opined that the veteran may be taking extra daily 
milk products on the days when he was having the loose bowel 
movement symptoms.  In view of the trivial increased bowel 
movements related most probably to his daily dairy product 
intake, the symptoms did not equate to gastroenteritis.  It 
was noted that gastroenteritis was an acute condition which 
did not apply to the veteran's problems.  

Criteria

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

In rating a disability for VA compensation purposes, an 
unlisted condition is to be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (1998).

Under Diagnostic Code 7305, when duodenal ulcer disease is 
productive of severe disability; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, a 60 
percent evaluation is assigned.  If disability is moderately 
severe, meaning less than severe but with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, a 40 percent evaluation 
is assigned.  Moderate disability, manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations, is assigned a 20 percent evaluation.  For 
mild disability, with recurring symptoms once or twice 
yearly, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.114 Code 7305.

Diagnostic Code 7307 provides the rating criteria for 
evaluation of hypertrophic gastritis.  Under this Code, a 10 
percent rating contemplates symptomatic chronic gastritis 
with small nodular lesions, and symptoms. If there is chronic 
symptomatic gastritis, with multiple small eroded or 
ulcerated areas, and symptoms, a 30 percent rating is 
warranted. 38 C.F.R. § 4.114 Code 7307.


Diagnostic Code 7346 provides the rating criteria for hiatal 
hernias.  A hiatal hernia resulting in symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health warrants a 60 percent rating.  A 
hiatal hernia resulting in persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health warrants a 30 percent 
disability rating.  With two or more of the symptoms for the 
30 percent evaluation of less severity, disability due to 
hiatal hernia warrants a 10 percent disability rating.  38 
C.F.R. § 4.114, DC 7346.  

Gastroenteritis can also be evaluated under Diagnostic Code 
7325.  Diagnostic Code 7325 provides the rating criteria for 
evaluation of chronic enteritis.  Chronic enteritis is to be 
rated as irritable colon syndrome.  Mild disturbances of 
bowel function with occasional episodes of abdominal distress 
is assigned a noncompensable rating.  Moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress is assigned a 10 percent rating.  
Severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress is assigned a 30 percent rating.  

According to the Rating Schedule, ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Instead, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability picture warrants such elevation.  38 
C.F.R. § 4.114 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted under 
the rating criteria included under Diagnostic Code 7305.  
There is no evidence of record demonstrating that the veteran 
experiences pain, periodic vomiting, recurrent hematemesis or 
melena with manifestations of anemia and weight loss as a 
result of his service-connected gastroenteritis.  The Board 
notes that at the time of the most recent VA examination, the 
only symptomatology the veteran was experiencing which was 
pertinent to gastroenteritis was intermittent diarrhea.  This 
symptomatology was found to not be related to the 
gastroenteritis.  

An increased rating is not warranted under Diagnostic Code 
7307.  There is no evidence of record demonstrating that the 
veteran experiences hemorrhages, ulcerated areas or small 
nodular lesions as a result of his service-connected 
gastroenteritis.  Hypertrophic gastritis has not been 
identified by gastroscope.  

An increased rating is not warranted under Diagnostic Code 
7325.  While there is evidence of record that the veteran 
experiences intermittent diarrhea, this symptomatology has 
not been found to be due to the service-connected 
gastroenteritis but to intake of dairy products.

An increased rating is not warranted under Diagnostic Code 
7346.  The veteran does not experience pain, vomiting, 
material weight loss, hematemesis, melena, dysphagia, 
pyrosis, regurgitation, or substernal or arm or shoulder pain 
as a result of his service-connected gastroenteritis.  A 
hiatal hernia was noted at the time of the most recent VA 
examination, however, service connection is not in effect for 
hiatal hernia.  

The Board notes on the report of the most recent VA 
examination, it was determined that gastroenteritis was an 
acute condition which the veteran did not have at the time of 
the examination.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected gastroenteritis.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of an increased 
(compensable) evaluation for gastroenteritis with application 
of all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 
7305, 7307, 7325, 7346.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.

The Board notes the veteran's representative has alleged that 
the examiner who conducted the February 1998 VA examination 
could not have reviewed all the medical evidence of record 
when he opined that the veteran did not have chronic 
gastroenteritis.  However, there is no evidence of record 
demonstrating that the examiner did not review the entire 
record.  The report of the VA examination notes that the 
medical records and claims file were reviewed in conjunction 
with his examination.  

The representative further argued that VA treatment records 
dated prior to 1982 are not associated with the claims file.  
However, the Board notes on a statement received from the 
veteran in December 1997, he reported that all medical 
evidence had been provided.  Additionally, the Board finds 
that treatment records from 1982 to the present time provide 
an adequate basis with which to rate the veteran's current 
disability.  


ORDER

Entitlement to an increased (compensable) evaluation for 
gastroenteritis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

